Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
“receiving, at a first time point during a given radiation session, a first imaging slice comprising an object, the first imaging slice corresponding to a first plane;
accessing, at the first time point during the given radiation session, a composite imaging slice corresponding to the first plane, the composite imaging slice being generated using a plurality of imaging slices obtained prior to the first time point based at least in part on:
selecting a target image from the plurality of imaging slices: generating a plurality of transforms for a remaining set of the plurality of imaging slices based on the target image and
computing an average of the plurality of transforms for the remaining set of the plurality of imaging slices;
spatially registering the first imaging slice and the composite imaging slice; determining movement of the object based on spatially registering the first imaging slice and the composite imaging slice and based at least in part on a difference between the first imaging slice and the composite imaging slice; 
generating an updated therapy protocol to control delivery of a therapy beam based on the movement”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793